—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Orange County (Bivona, J.), entered June 25, 2002, which, upon a fact-finding order of the same court dated May 21, 2002, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudged him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court providently exercised its discretion in placing him in the custody of the New York State Office of Children and Family Services for a period of 18 months, and there is no merit to his claim that his placement should have been less restrictive (see Family Ct Act § 352.2 [2]; Matter of Akeem F., 301 AD2d 650 [2003]; Matter of Tristan W., 258 AD2d 585 [1999]). Smith, J.P., Townes, Cozier and Mastro, JJ., concur.